Citation Nr: 0621964	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  98-12 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to an effective date earlier than February 
18, 1997, for the award of a 50 percent evaluation for PTSD.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU) due to service-
connected disabilities.



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from December 1965 to 
June 1969.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a February 1998 decision by 
the RO, which, in part, denied an increase in the 30 percent 
evaluation then assigned for PTSD and a claim for TDIU. The 
veteran perfected an appeal, and in March 1999, the Board 
granted an increased rating to 50 percent for PTSD and 
remanded, in part, the TDIU claim. By rating action in March 
1999, the RO assigned an effective date of February 18, 1997 
for the 50 percent rating for PTSD, and the veteran 
subsequently perfected an appeal.

In July 2003, the Board promulgated a decision which denied, 
in part, an evaluation in excess of 50 percent for PTSD, an 
earlier effective date for the 50 percent rating, and a TDIU, 
and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court"). In 
July 2004, the Court granted a joint motion to vacate and 
remand the July 2003 Board decision with respect to these 
three issues. (The remaining issues addressed in the July 
2003 Board decision were dismissed.)

In October 2004, the Board remanded this case to the RO for 
further development.  The case has since been returned to the 
Board and is now ready for appellate review.


FINDINGS OF FACT

1.  PTSD is productive of symptoms resulting in occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.

2.  The veteran's claim for an increased evaluation for PTSD 
was received no earlier than February 18, 1997.

3.  The veteran's service-connected disabilities, consisting 
of PTSD, the residuals of a shrapnel wound to the right 
forearm with ulnar nerve neuropathy, the residuals of a 
shrapnel wound to the right shoulder and upper arm, and 
malaria, when taken in conjunction with his education and 
occupational experience, are rated 60 percent in combination; 
his service-connected disabilities are insufficient to 
preclude his participation in all forms of substantially 
gainful employment.


CONCLUSION OF LAW

1.  The schedular criteria for an evaluation in excess of 50 
percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130 and Part 4, Code 9411 (2005).

2.  The criteria for an effective date earlier than February 
18, 1997, for the award of a 50 percent evaluation for PTSD 
have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. § 3.400 and Part 4, Code 9411 (2005).

3.  The veteran's service-connected disabilities do not 
render him individually unemployable. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claims were received 
prior to enactment of the VCAA.  Given the foregoing, the 
Board finds that the notice letter dated in November 2004 
complied with the specific requirements of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, No. 05-
7157, (Fed. Cir. April 5, 2006).  The Court has held that 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  (See Mayfield).  In this case, 
any notice received by the appellant after the initial rating 
action is harmless error.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for increased ratings, but was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the benefits sought on 
appeal.  Because of the Board's actions in this case there is 
no prejudice to the veteran in rendering a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA treatment records, as well as several VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).

Factual Background

Available service medical records reflect that in March 1967, 
the veteran sustained shell fragment wounds to the right arm 
and right shoulder, posterior surface, involving muscle 
groups I, II, and VI.

A rating action in May 1992 awarded the veteran service 
connection for PTSD; a temporary total rating of 100 percent 
rating was assigned based on a period of hospitalization 
which was the basis of the award for service connection.  
Thereafter, a 30 percent rating was assigned effective 
January 1992.  The veteran did not appeal this award.  A 
September 1994 rating action continued the 30 percent rating 
assigned for the PTSD.  This award was not appealed.  

The veteran's claim for an increased evaluation for PTSD was 
received on February 18, 1997.

During a May 1997 VA psychological assessment, the veteran 
stated that following his return from Vietnam, he began to 
experience nightmares, night sweats, depressive episodes, and 
intoxication binges, as well as violent outbursts.  He had 
worked for General Motors until 1986, at which time the plant 
where he was working closed.  He had been unable to hold a 
job since that time.  He suffered from many depressive 
episodes, and used alcohol in order to forget.  He reported 
almost unremitting suicidal thoughts since his return from 
Vietnam.  In the opinion of the examiner, the veteran 
suffered from severe symptoms of chronic PTSD compounded by a 
long-term poor readjustment following discharge from military 
service.  It was probable that he also suffered from severe 
major depression.  According to the examiner, the veteran's 
substance abuse and dependence, in conjunction with his 
strong distrust of others and tendency toward violent 
outbursts, complicated his symptom picture.  The pertinent 
diagnoses were severe major depression; substance 
abuse/dependence, in remission; and chronic severe post-
traumatic stress disorder.  The Global Assessment of 
Functioning (GAF) score was 45, representative of a major 
functional impairment in work and mood.

During a May 1997 VA psychiatric examination, the veteran 
stated that, following his discharge, he had worked for 
General Motors for 13 years.  He missed only one day during 
his first year of work, and no more than five days out of the 
entire 13 years.  He admitted that he was drinking alcohol 
and smoking marijuana during this period, though never at 
work.  The use of these substances never interfered with his 
job.  After being "laid off" from General Motors, he went to 
Georgia, where he worked in a fish market for three years.  
When the fish market was sold, he began working building 
cabinets, until the owner of the company died in 1986.  He 
had not worked at all since that time.  His main reason for 
not working was reportedly the numbness and weakness in his 
right hand.

On mental status examination, the veteran denied any 
delusional thinking, and gave no indication of any difficulty 
with reality testing.  He was oriented, and able to perform 
his share of mathematical calculations.  Mood was on the 
depressed side, though he expressed no suicidal ideation.  
The main manifestation of his PTSD appeared to be withdrawal 
and some depression.  He gave as his main difficulty as the 
weakness and numbness in his right hand, and his financial 
problems. Reportedly, he had twice been refused disability 
benefits by the Social Security Administration.  The 
diagnosis was mild to moderate PTSD, with a GAF of 55.

In May 1997, the veteran underwent the surgical revision of a 
right ulnar nerve anterior transposition and exploration.

In November 1997, a VA orthopedic examination was 
accomplished.  The veteran gave a history of a residual shell 
fragment wound to his right forearm.  Reportedly, the grip in 
his right hand was slightly weaker than that in his left.  He 
stated that he was right handed.  On physical examination, 
there were two scars on the upper part of the veteran's arm 
and shoulder measuring 1 by 1 1/2 inches, which were 
nontender.  He was able to move his right arm and shoulder 
very well against maximum resistance, and no weakness was 
noted.  Range of motion was within normal limits.  The 
pertinent diagnoses were residual shell fragment wound muscle 
injury to the right forearm, with slight weakness of grip; 
and residual shell fragment wound to the right upper arm and 
shoulder, with no muscle weakness on examination.

In a rating decision of March 1999, the 30 percent evaluation 
for PTSD was increased to 50 percent, effective February 18, 
1997, the date of receipt of his claim for increase.

On VA orthopedic examination in June 1999, the examiner 
reviewed the veteran's claims folder.  The history of the 
shell fragment wounds was noted.  Reportedly, at the time of 
the incident in question, the veteran experienced no bone 
fractures, or artery or nerve damage.  Over the years, he 
developed problems with pain in his elbows.  He underwent two 
operations for ulnar nerve transposition.  However, he 
continued to experience some aching pain and tenderness over 
the shoulder, in particular, with a lot of pushing and 
pulling, and heavy use.

On physical examination, the right shoulder showed a 2-
centimeter wound on the posterior aspect.  There did not 
appear to be any muscle, bone, or tendon damage, and there 
was excellent and full range of motion of the right shoulder.  
Strength was likewise excellent, and there was no evidence of 
ulceration or depression, or of fixation and no muscle loss 
or atrophy.  Examination of the right forearm revealed a 3-
centimeter scar dorsally over the mid forearm.  There was 
some slight tenderness/soreness to palpation, though with no 
evidence of swelling or deformity. There was no bone or 
muscle loss, and the veteran exhibited good grip and grasp in 
his right hand.  Strength to dorsiflexion and palmar flexion 
of the right wrist was good, though there was a long medial 
scar over the ulnar nerve, with a positive Tinel's.  There 
was some decrease in sensation over the ulnar nerve.  
Radiographic studies of the right shoulder and forearm showed 
no evidence of any acute bony abnormality.  The pertinent 
diagnosis was residuals of shell fragment wounds to the right 
shoulder and right forearm.

On VA neurologic/peripheral nerve examination in June 1999, 
it was noted that the veteran's claims folder was available, 
and had been reviewed.  Since the time of his previous 
operations, the veteran had been troubled by paresthesia and 
numbness down the inside of his right arm going into his 
right little and ring fingers.  These symptoms became worse 
were the veteran to rest his elbow on a chair or other 
surface.  He complained of weakness in his right hand such 
that he could not carry out his job.  For example, he was 
unable to hold a hammer, use a saw, or carry cabinets.  In 
addition, he was prevented from using a pen to draw plans due 
to muscle cramps in his right hand.

On physical examination, the upper extremities showed no 
muscle wasting or fasciculations. There was a mild weakness 
in the right upper extremity limited to abduction of the 
right little finger, and ulnar flexion at the wrist.  
However, this weakness was mild (4/5 power).  There was 
sensory impairment to sharp stimuli over the ulnar surface of 
the right forearm from the level of the elbow down to the 
fingers involving the right little finger, and splitting the 
right ring finger.  Reflexes were symmetrically present 
throughout.  The clinical impression was of chronic right 
ulnar neuropathy, with predominant sensory symptoms, very 
minor muscle weakness, and no wasting.

In June 2000, the veteran was admitted to a VA medical 
facility for treatment of cannabis and cocaine dependence.  
It was noted that he had been smoking marijuana for many 
years, and using cocaine for the past 4 to 5 months.  With 
respect to psychiatric issues, the veteran reported grief 
related to his brother's and girlfriend's deaths.  Also 
reported were certain thoughts of Vietnam.  The pertinent 
diagnoses were cocaine dependence; cannabis dependence; 
nicotine dependence; PTSD, by history; and grief reaction, 
with a Global Assessment of Functioning score on admission of 
45.

In correspondence of October 2000, a VA social worker wrote 
that the veteran had been diagnosed with PTSD, and was 
currently participating in an intensive, 12-week inpatient 
program designed to provide comprehensive treatment for 
veterans of the Vietnam war who had been diagnosed with PTSD.  
The goal of the program was to reduce PTSD symptoms through 
the use of educational, skill building, and psychotherapeutic 
interventions. 

On VA psychiatric examination in November 2000, it was noted 
that the veteran's claims folder was available, and had been 
reviewed. The veteran had not worked since 1986, mostly 
because of his hand. He had attempted to get Social Security 
disability benefits on three separate occasions, but had been 
rejected. Current complaints consisted of intrusive thoughts 
and nightmares "off and on," in addition to occasional 
flashbacks, hypervigilance, startle response, diminished 
sleep, and detachment from most people.

When questioned, the veteran reported having been admitted to 
the local VA medical center in June and July for the purpose 
of detoxification from cocaine and marijuana, as well as from 
a grief reaction associated with the loss of his brother and 
girlfriend.  He was subsequently discharged in stable 
condition, with no evidence of depression.  Objectively, he 
was clean and appropriately dressed, with fair grooming.  
Psychomotor activity was decreased, and eye contact was 
tangential.  Mood was mildly depressed.  Affect was 
significantly restricted in range, and thought processes 
showed some diminution in the flow of association. There was 
no bizarre logic, and no obscure thought processes, nor were 
there any delusions.  There was no evidence of any disorder 
of associations, and no thought broadcasting or psychotic 
features were elicited.  The veteran denied suicidal 
ideation, and similarly denied feelings of worthlessness and 
hopelessness.  The basic theme of his thought content was 
that he was unable to work because of his hand.  He denied 
auditory or visual hallucinations, and was both alert and 
well oriented.  His memory showed some gaps in remote memory, 
and short-term memory was slightly impaired.  His attention 
was somewhat distractible, and concentration was marginal.  
His judgment and insight were to the effect that he was 
unable to work because his hand gave him trouble, though he 
still had PTSD.  However, he admitted that he had declined 
medication for his problems.  Reportedly, these medications 
had been offered, but he did not wish to take them.  The 
pertinent diagnoses were PTSD; and prior history of substance 
abuse, alcohol, remote, in early remission, marijuana and 
cocaine abuse.  The current GF score was 60, with the score 
for the past year being 65, indicative of moderate 
symptomatology due to PTSD. In the opinion of the examiner, 
the effect which the veteran's PTSD had on his employability 
was connected to his feelings of detachment and avoidance of 
close relationships, resulting in considerable absenteeism.  
It was expected that, at this point in the veteran's life, 
his PTSD would certainly interfere with his ability to work.  
However, the veteran's own perception was that his major 
problem regarding his employability was the weakness in his 
hands.

On VA peripheral nerve/neurologic examination in June 2001, 
it was noted that the veteran's claims folder was available, 
and had been reviewed. He complained of numbness in his right 
4th and 5th fingers.  Despite right ulnar nerve transposition 
procedures, the veteran experienced finger spasms and hand 
cramps twice a week lasting approximately five minutes.  He 
continued to complain of numbness and tingling in the 5th and 
medial 4th fingers of his right hand.  According to the 
veteran, this tingling was constant.  Moreover, when touched 
over the ulnar nerve distribution at the antecubital fossa, 
his tingling tended to become worse.  The veteran complained 
of aching discomfort in his right shoulder when elevating his 
right upper extremity above his head.  His main symptoms of 
PTSD were nightmares and sweating.

On physical examination, there were scars from the veteran's 
wounds in the right upper extremity consisting of a scar over 
the wrist extensor muscles on the ulnar side of the forearm 
overlying the ulnar nerve.  This scar was 5 centimeters long.  
When the veteran contracted his right forearm muscles in 
order to bend his fingers, there was a slight bulge in the 
area of the scar.  The scar itself was nontender.

Musculoskeletal examination showed a full range of motion at 
both elbow joints. There was no weakness in the distal 
muscles of any of the veteran's four extremities.  In 
particular, strength was 5/5 in both the ulnar and median 
enervated intrinsic muscles of the right hand.  Strength was 
also 5/5 in the six standard wrist movements.  Tinel's sign 
was positive at the right cubital tunnel behind the elbow, 
and over the transposed right ulnar nerve in the antecubital 
fossa.  Sensory examination revealed vibration and position 
sense were intact distally in all four extremities.  Two- 
point discrimination was normal in all four distal 
extremities with the exception of the right upper extremity, 
where two-point discrimination was 8 millimeters at the 5th 
fingertip and the 4th fingertip, whereas normal would be 4 
millimeters.  The pertinent diagnoses were multiple shrapnel 
wounds to the right upper extremity in 1966; right ulnar 
nerve injury secondary to the aforementioned shrapnel wound; 
and status post right ulnar nerve transposition secondary to 
those same shrapnel wounds.

In the opinion of the examiner, the veteran's main shrapnel 
wound on the ulnar side of the right volar forearm was close 
to the course of the ulnar nerve.  Also noted was that it was 
possible that the veteran might have scar tissue at the site 
of the original injury which was impinging on the ulnar 
nerve.

A VA EMG conducted in July 2001 was consistent with chronic 
right ulnar mononeuropathy proximal to or at the origin of 
(FCU), with no active denervation.

VA outpatient treatment records compiled between February 
2002 and September 2005 show that the veteran participated in 
VA PTSD individual psychotherapy counseling.  In August 2002, 
the veteran denied feeling depressed or anxious.  He reported 
no problems with sleep, energy, or appetite.  He further 
reported that he likes to stay busy working around the house 
and helping out an elderly neighbor.  A psychiatric 
consultation note dated in July 2005, revealed that the 
veteran continued to experience PTSD symptoms and is seeking 
continued treatment to maintain the gains he has made in 
previous treatment.  He had managed his life on his own for 
many years and had maintained a relationship with his 
daughters and their mother.  He had not been employed outside 
his home since 1986, when he was a cabinet maker.  He stopped 
because the owner died and the business closed.  He has spent 
his time taking care of his ill mother and sister and went to 
church on a regular basis.  On mental status examination it 
was observed that the veteran came to the appointment in 
clean, casual clothes.  He participated freely and initiated 
much of the exchange with his clinical social worker.  He was 
oriented in time, place, and person.  He was cooperative and 
calm.  His affect was animated and appropriate.  His thinking 
was organized and goal directed.  His speech was within 
normal limits.  Insight and judgment was good.  There was no 
noted risk of suicidality or homocidality.  PTSD was the axis 
I diagnosis.  The GAF score was 55.

On a VA PTSD evaluation in October 2005, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  The examiner observed that information in the 
veteran's claims file suggested that he quit working for 
reasons other than PTSD or mental health symptoms.  He noted 
that the veteran's PTSD symptoms appear to vary but that he 
has shown some improvement over time.  The symptoms appear in 
the mild to moderate range and partly related to substance 
abuse.  Following the lost of his job in 1986, the veteran 
lived with his mother and was her primary caregiver until her 
death in 2001.  During that time he worked part time doing 
landscaping and carpentry for people in the neighborhood, and 
has continued to the present.  He lived alone in an apartment 
that he rented from his sister, who lived downstairs with her 
husband.  He was able to care for himself.  He reported that 
he communicated frequently with his family but did not think 
he had other friends.  He was casually and somewhat 
carelessly dressed.  On mental status examination, he was 
alert, and cooperative.  His eye contact.  Affect was mood 
congruent and he expressed a wide range of emotions.  
Psychomotor activity was within normal limits and his speech 
was reasonably clear and of normal volume except when he was 
looking elsewhere then it became somewhat difficult to 
understand him.  Thought process was goal oriented and he had 
no derailment, loose, or clanging associations, though 
blocking, or neologisms.  He had no thoughts of delusional or 
frankly paranoid belief systems.  The veteran was 
diagnostically assessed as having chronic PTSD.  His GAF 
score was 58.  The examiner noted that the GAF of 58 was 
assigned because of the low moderate number, frequency and 
intensity of symptoms associated with minimal reduction of 
social, vocational, and mental functioning.  The examiner 
concluded that the veteran's PTSD symptoms most closely met 
the criteria for a 50 percent evaluation under Diagnostic 
Code 9411.  He noted however that the veteran's symptoms 
actually appear somewhat less severe than the criteria for a 
50 percent evaluation.  He suggested that reconstructing the 
veteran's symptom severity since 1997 was partly a matter of 
speculation, since there were few treatment records during 
the latter two years and many of the other treatment records 
pertained to substance abuse treatment.  In general, the 
records suggest that the veteran's PTSD symptoms had improved 
since 1997.  During periods when the veteran symptoms 
appeared to have increased, most of the increase appeared 
related to substance abuse.  The examiner stated that the 
veteran's PTSD symptoms likely have some mild deleterious 
effect on his ability to seek and hold full time competitive 
employment; however it clearly has not prevented him from 
doing some productive work.  His mental health symptoms were 
noted to likely cause mild discomfort when interacting with 
other people and mildly reduced communication effectiveness. 

On a VA orthopedic examination in November 2005, it was noted 
that the veteran was right handed with wounds to the 
posterior right shoulder and right forearm. He complained of 
pain, ache, and soreness in the hand and that repetitive use 
and weather changes bothered it.  It was observed by his 
examiner that the veteran had been disabled because of the 
arm, but also as well as from other comorbidities and was not 
working.  Normal daily activity he reportedly could do.  
Following examination, residual shell fragment wound, right 
shoulder and right forearm, with residual foreign bodies.  It 
was the examiner's conclusion that the veteran may have 
difficulties with work that requires heavy and repetitive use 
of the right upper extremity.

On a VA neurology examination in November 2005, the veteran 
complained of numbness in the 4th and 5th fingers of the right 
hand since sustaining a shrapnel wound injury in 1967.  
Following examination, the examiner concluded that the 
veteran had mild residual sensory loss and use-related 
carpopedal spasm following multiple shrapnel wounds of the 
right upper extremity.  He noted that there was no evidence 
of weakness or atrophy in the right upper extremity and 
sensation was intact except for a minimal subjective decrease 
to pin appreciation  

Pertinent evidence of record is to the effect that the 
veteran has completed high school, and last worked in 
December 1986.  Reportedly, the veteran has had occupational 
experience in sales and cabinetmaking, and has worked for 
General Motors.  Service-connected disabilities include PTSD, 
evaluated as 50 percent disabling; residuals of shrapnel 
wounds to the right (major) forearm, with ulnar nerve 
neuropathy, evaluated as 20 percent disabling; the residuals 
of shrapnel wounds to the right (major) shoulder and upper 
arm, evaluated as noncompensably disabling; and malaria, 
evaluated as noncompensably disabling.  The combined 
evaluation currently in effect for the veteran's various 
service-connected disabilities is 60 percent.

Analysis

Increased evaluation for PTSD

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability. They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).

In evaluating the severity of a particular disability it is 
essential to consider its history. Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2002). However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical history 
precedence over current findings. Francisco v. Brown, 7 Vet. 
App. 55 (1994).

General Rating Formula for Mental Disorders
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships


70
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships


50
38 C.F.R. § 4.130 (2005)

In the Joint Motion for Remand granted by the Court, the 
Board was instructed to provide an adequate discussion 
regarding the appellant's symptomatology, in relation to the 
criteria for higher ratings in compliance with Bowling v. 
Principi, 15 Vet. App. 1, 11-12 (2001).

The Board initially notes that, to the extent that the 
veteran has been diagnosed with depression, service 
connection is not currently in effect for this disorder.  
However, the claims file does not currently contain medical 
evidence which, in the Board's opinion, adequately 
dissociates any depressive symptoms from the veteran's PTSD 
symptoms.  In such cases, the Court has held that when it is 
not possible to separate the effects of a service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor, and that such signs and symptoms be 
attributed to the service- connected condition.  Mittleider 
v. West, 11 Vet. App. 181 (1998).  The Board has therefore 
not attempted to dissociate any psychiatric symptoms from his 
PTSD in this decision.  In the case cited in the Joint 
Motion, the Court basically found that the Board erred in not 
providing adequate reasons and bases as to why a higher 
rating under Diagnostic Code 9411 was warranted.  The Court 
essentially noted that the Board concluded that a higher 
rating was not warranted but did not provide specific details 
or refer to specific evidence in making that conclusion.  
Therefore, the Board will separately discuss each area and 
symptom listed in the criteria for a higher, 70 percent, 
rating and noted the evidence of record which either supports 
or does not support the presence of these elements.

After reviewing the medical evidence of record, the Board 
finds that -- although there is some evidence of some of the 
criteria required for a higher rating of 70 percent, the 
medical evidence does not show that the manifestations of the 
veteran's PTSD more closely approximate the criteria required 
for a higher rating. 38 C.F.R. § 4.7.  In that regard, the 
Board notes that although some of the veteran's recorded 
symptoms are not specifically provided for in the ratings 
schedule (e.g., such symptoms as nightmares), the symptoms 
listed at 38 C.F.R. § 4.130 are not an exclusive or 
exhaustive list of symptomatology which may be considered for 
a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood. In this 
case, the veteran is not attending school, so that is not a 
factor for consideration. The general rating formula for 
mental disorders also lists a variety of symptoms that would 
support each percentage; as noted above, the list is not 
exhaustive. There is a report of suicidal thoughts on VA 
psychological assessment in May 1997, but no evidence of 
attempt or plan.  However, on VA psychiatric examination that 
same month he was reported to express no suicidal ideation.  
Subsequent treatment reports are negative for suicidal and 
homicidal ideation. See e.g., VA examination report dated in 
November 2000 and VA psychiatric consultation of July 2005.

There is no allegation or evidence of record showing that the 
veteran exhibits any obsessional rituals which interfere with 
routine activities.  

The veteran's speech has repeatedly been noted to be normal 
(although slow at times), and thought processes have 
consistently been found to be logical and goal-directed. See 
e.g., VA examinations in November 2000, July 2005 VA 
psychiatric consultation, and VA PTSD evaluation in October 
2005.  There has been no evidence to support a finding that 
his speech has been intermittently illogical, obscure, or 
irrelevant.

Although VA treatment records and VA examination reports show 
that the veteran has been found to be depressed on occasion, 
there is no indication that this has caused him to be unable 
to function independently, appropriately, or effectively.  
Records show he is able to attend to his activities of daily 
living and he has a good relationship with the mother of his 
children and with other family members.

It was noted on a VA psychological assessment in May 1997 
that the veteran had a tendency toward violent outbursts.  On 
VA psychiatric examination in May 1997 it was, however noted 
that the main manifestations of his PTSD appeared to be 
withdrawal and some depression.  Further suggestion of 
problems with impulse control was thereafter not shown.  See 
e.g. VA examination in November 2000, VA outpatient treatment 
records compiled between February 2002 and September 2005, 
and VA examination in October 2005.  Thus, there is only 
minimal evidence that the veteran has impaired impulse 
control.

There is no evidence of record showing that the veteran 
experiences spatial disorientation.  In fact, the veteran has 
consistently been found to be alert and oriented in all 
spheres.  See e.g., VA examination reports, dated in May 
1997, November 2000, and VA psychiatric consultation in July 
2005.

With regard to the veteran's personal appearance and hygiene, 
on VA examination in November 2000, it was noted that he was 
clean and appropriately dressed with fair grooming.  On VA 
psychiatric consultation in July 2005, he was dressed in 
clean clothes.  On VA examination in October 2005 it was 
noted that he was somewhat carelessly dressed.  VA treatment 
records, however, do not show evidence that the veteran has 
neglected his personal appearance or hygiene. 

There is limited evidence to support a finding that the 
veteran has difficulty in adapting to stressful 
circumstances, including work.  While he was noted to have 
suffered a grief reaction in June and July of 2000 on a VA 
psychiatric examination in November 2000, following the loss 
of his brother and girlfriend, the summary of that veteran's 
related VA hospitalization beginning in mid-June 2000 shows 
that he stabilized at admission and required no further 
psychiatric intervention.  

There is no evidence to show that the veteran has an 
inability to establish and maintain effective relationships. 
He has consistently reported he has a good relationship with 
his family.  And although it is reported that the veteran has 
feelings of detachment and avoidance of close relationships 
(see VA examination in November 2000), the evidence indicates 
that this symptom is not so severe as to warrant a higher 
rating. (See VA psychiatric consultations in August 2000 and 
July 2005 (noting, respectively, that he helps out an elderly 
neighbor and goes to church on a regular basis)).  It is also 
significant to note that, at the time of the October 2005 VA 
examination, he reported a recent history of working part 
time doing landscaping and carpentry for people in his 
neighborhood.

Considering whether there are deficiencies in the area of 
work, the Board notes that this is difficult to assess as the 
veteran has not worked for several years, and it appears that 
while physical limitations may be a significant factor in his 
unemployment, his unemployment has also been impacted by 
outside factors, such as a plant closing (GM), the sale of a 
fish company where he was employed, and the death of the 
owner of a cabinetry shop where he worked.  Specifically, VA 
examinations in May 1997, June 1999, and November 2000 note 
the veteran's belief that his inability to work was due to 
the physical limitations imposed by his right upper 
extremity.  Significantly the veteran's examiner at this time 
noted that information in the veteran's claims file suggested 
that his termination of employment in 1986 was unrelated to 
his PTSD.

In assessing the impact on the veteran's work, the Board 
acknowledges that the veteran's psychiatric impairment, in 
addition to his physical limitations, is also apparently a 
factor.  However, on his most recent VA examination in 
October 2005 it was noted that the veteran's PTSD had only a 
mild deleterious effect on his employment.  Thus, it is clear 
from the evidence of record that the veteran's PTSD is a 
factor, but only a minimal factor, impacting his current 
unemployment.  Moreover the veteran has performed some degree 
of ongoing part time work following his termination of full 
employment in 1986 due to the death of his employer.  (See 
e.g. VA examination dated in November 2000) 

With regard to his family life, the record reflects that the 
veteran gets along well with his family members.

With regard to the veteran's judgment and thinking, there is 
no evidence of significant impairment in cognitive functions, 
concentration, insight and judgment. See e.g., October 2005 
VA examination report.  An earlier July 2005 psychiatric 
consultation characterized the veteran's insight and judgment 
as "good" and noted that his thinking was organized and 
goal directed.

With regard to the veteran's mood, both VA treatment records 
and the VA examination show some impairment with the 
veteran's mood in that he has been found to have depression.  
However, recent examinations show only mild or no depression.  
(See VA examination reports dated in November 2002 and 
October 2005 and VA outpatient treatment record dated in 
August 2002.)

In summary, the findings in such areas as work, family 
relations, judgment, thinking and mood do not reflect that 
the veteran has deficiencies in most areas, so as to support 
the assignment of a 70 percent rating.  In short, he has had 
some problems in some of these areas, but he has also had 
times when he did not have problems in some areas.  Moreover, 
as discussed above, there is insufficient evidence of such 
symptoms as suicidal ideation, obsessional rituals, defects 
in speech, near-continuous panic or depression, impairment in 
the ability to function or impulse control, spatial 
disorientation, difficulty adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships, such that a 70 percent rating is 
warranted.  See 38 C.F.R. § 4.130.  Although the veteran may 
have had on one occasion or another a problem in one of these 
areas, there are times when he has not had problems in these 
areas.

In contrast, it is clear that the veteran's PTSD 
manifestations more approximately match the criteria for a 50 
percent rating.  For instance the veteran has been found to 
have on several occasions a flat affect, incidental or 
evasive speech, impairment of memory, impaired judgment and 
thinking, disturbances of mood and motivation, and difficulty 
in establishing and maintaining work relationships.  
Furthermore, this was the assessment of the veteran's 
examiner in October 2005, following a comprehensive review of 
the veteran's claims file and examination of the veteran.  
Thus, the record reflects that the veteran's disability 
picture from his PTSD more nearly approximates the criteria 
for the 50 percent rating he is currently assigned, rather 
than for a 70 percent rating.  38 C.F.R. § 4.7.

With regard to the Global Assessment of Functioning (GAF) 
scores assigned in VA treatment records and on VA examination 
reports, the Board observes that the GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders  (4th ed. 1994).  A GAF score between 41 and 50 
suggests serious symptoms or any serious impairment in 
social, occupational or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV at page 47 
(American Psychiatric Association 1994).  A score between 51 
and 60 suggests moderate symptoms or moderate difficulty in 
social, occupational or school functioning.  Id.  The Board 
also notes that while the examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, 
is to be considered, it is not determinative of the 
percentage rating to be assigned; the percentage rating 
depends on evaluation of all the evidence.  38 C.F.R. §§ 
4.130 (1996), 4.126 (2001); VAOPGCPREC 10-95.  The medical 
evidence of record shows that the veteran's GAF scores have 
ranged from 45 to 60, with the majority of scores at 55 or 
above. 

Although the overall range of GAF scores are evidence of a 
moderate to severe impairment, it is important to note that 
the majority of the scores are above 50, which would indicate 
moderate, rather than severe, impairment.  Thus, the Board 
finds that when the veteran's GAF scores are considered 
together with the other findings in the medical evidence, the 
criteria for a higher rating have not been met.  The Board 
notes that the GAF scores alone do not tip the scale toward 
either a 50 percent rating or 70 percent rating; moreover, 
when the GAF scores are considered with the lack of 
deficiencies in most areas - including work, family, 
judgment, and thinking - and the lack of motivated suicidal 
ideation; obsessional rituals; illogical, obscure, and 
irrelevant speech; near continuous panic or depression; 
inability to function independently; spatial disorientation; 
and inability to establish and maintain relationships, the 
Board notes that this evidence as a whole does not more 
nearly approximate a 70 percent rating. 

Here, the mere presence of one or another isolated finding of 
a symptom listed to support the assignment of a higher rating 
is simply not enough to place the evidence in equipoise.  In 
this case there is some "positive" evidence to support the 
veteran's claim for a higher rating - that is, that the 
medical evidence of record does satisfy some of the criteria 
for a higher rating - but there is more "negative" evidence 
that does not support the veteran's claim for a higher 
rating.  In that regard the Board notes that of the six areas 
listed in the criteria for 70 percent rating under Diagnostic 
Code 9411, only five areas (work, family relations, judgment, 
thinking, and mood) are applicable to this case.  Of those 
five areas, the veteran really only has deficiencies in work, 
in part due to mood, as noted by some depression.  There is, 
however, insufficient evidence of suicidal ideation, 
obsessional rituals, near continuous panic or depression, 
spatial disorientation, difficulty in stressful 
circumstances, and inability to establish and maintain 
effective relationships, to show that he has deficiencies in 
the other four areas (family, thinking, and judgment).  Thus, 
the Board finds that there is more negative evidence than 
positive evidence; the evidence is therefore not in 
equipoise.  Moreover, even considering other PTSD symptoms, 
which include, but are not limited to, nightmares, the Board 
finds that these are not of such severity as to more nearly 
approximate a 70 percent rating.  The Board concludes that 
the veteran's PTSD is not manifested by symptomatology that 
approximates, or more nearly approximates the criteria for an 
evaluation in excess of 50 percent under Diagnostic Code 
9411.  See 38 C.F.R. § 4.7.  Accordingly, the preponderance 
of the evidence is against the claim, and the claim must be 
denied.  38 U.S.C.A. § 5107; Gilbert, supra.

Lastly, pursuant to 38 C.F.R. § 3.321(b)(1), extraschedular 
consideration may be in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  However the board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's disability level.  
There is no evidence that the veteran has required frequent 
periods of hospitalization for his PTSD or that this disorder 
caused marked interference with his employment.  Therefore, 
in the absence of such factors, the Board finds that there is 
no evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benetiz v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

Earlier Effective Date

Turning to the issue of an effective date earlier than 
February 18, 1997, the Board notes that, pursuant to the 
provisions of 38 U.S.C.A. § 5110(a), "unless specifically 
provided otherwise in this chapter..., a claim for increased 
compensation...shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore." 38 U.S.C.A. § 5110(a) (2002). § 
5110(b)(2) then "specifically provides otherwise" by stating 
as follows: "the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability has occurred, if 
application is received within one year from such date." 38 
U.S.C.A. § 5110(b) (2002); see also 38 C.F.R. § 
3.400(o)(1)(2) (2002) (effective date of award of increased 
rating is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
the claim is received within one year from such date, 
otherwise, date of receipt of claim); Swanson v. West, 12 
Vet. App. 442, 447 (1999); Hazan v. Gober, 10 Vet. App. 511, 
520 (1997).

In the present case, it is apparent that the veteran's 
correspondence requesting an increased evaluation for PTSD 
was received no earlier than February 18, 1997.  During the 
one-year period prior to that date, there was no indication 
that the veteran's service-connected PTSD was such as to 
warrant the assignment of a 50 percent evaluation.  Under 
such circumstances, the effective date assigned for the 50 
percent evaluation in question could be no earlier than 
February 18, 1997. 



TDIU

Finally, turning to the issue of a total disability rating 
based upon individual unemployability, the Board notes that 
total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 
3.340, 4.16 (2002).  Total disability ratings for 
compensation may additionally be assigned where the schedular 
rating for the service-connected service-connected disability 
or disabilities is less than 100 percent when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002). 

In the present case, a review of the record discloses that 
the veteran has completed high school.  Reportedly, the 
veteran has had occupational experience in sales, and as a 
cabinetmaker, and at one point worked for General Motors.  
Apparently, the veteran last worked in 1986.  The veteran's 
service-connected disabilities consist of PTSD, evaluated as 
50 percent disabling; the residuals of a shrapnel wound to 
the right forearm with ulnar nerve neuropathy, evaluated as 
20 percent disabling; the residuals of a shrapnel wound to 
the right shoulder and upper arm, evaluated as noncompensably 
disabling; and malaria, evaluated as noncompensably 
disabling.

As noted above, the veteran last worked in December 1986.  
However, the termination of the veteran's employment does not 
appear to be solely the result of his service-connected 
disabilities.  By his own admission, the veteran's PTSD was 
not instrumental in his leaving his most recent employment.  
While according to the veteran, he became and remains 
unemployed due primarily to problems associated with his 
service-connected right hand that impairment is insufficient 
to warrant the assignment of a total disability rating based 
upon unemployability.  More to the point, as of the time of 
the aforementioned VA orthopedic examination in June 1999, 
the veteran exhibited good grip and grasp in his right hand, 
as well as good strength to dorsiflexion and palmar flexion 
in his right wrist.  On his most recent VA orthopedic 
examination in November 2005, it was concluded by the 
veteran's examiner that the veteran's service-connected right 
upper extremity disorders imposed some restrictions with work 
involving heavy and repetitive use.  In essence, the evidence 
shows that the veteran is not capable of performing work 
requiring extended use of his right upper extremity.  
However, employment of a sedentary nature or employment not 
dependent on extensive use of the right upper extremity has 
not been precluded.  Indeed, the record contains no opinion 
by a qualified professional that the veteran is precluded 
from all forms of employment by reason of his service-
connected right upper extremity disorders.  Here, the 
evidence does indicate that the veteran would have difficulty 
in jobs requiring prolonged physical activities involving the 
right upper extremity, such as repetitive lifting; 
nevertheless, he is demonstrably capable of performing to 
some extent the physical activities necessary for gainful 
employment.  To the extent to which he is limited by his 
service-connected disabilities of the right upper extremity, 
such limitations are contemplated in and compensated by the 
disability ratings currently assigned for his condition. 

While on VA psychiatric examination in November 2000, the 
examiner offered his opinion that the veteran's PTSD would 
"certainly interfere" with his ability to work, there is no 
indication that, due exclusively to the PTSD, he is precluded 
from all forms of substantially gainful employment.  
Similarly, when evaluated in October 2005, it was the 
examiner's opinion that the veteran's PTSD did not prevent 
the veteran from being employed.  Significantly, the veteran 
has been rejected on more than one occasion for an award of 
Social Security disability benefits.

Based on the aforementioned, the Board is of the opinion that 
the veteran's service-connected disabilities, in and of 
themselves, are insufficient to preclude is participation in 
all forms of substantially gainful employment. Accordingly, a 
total disability rating based upon individual unemployability 
must be denied.



 
ORDER

An evaluation in excess of 50 percent for PTSD is denied.

An effective date earlier than February 18, 1997, for the 
award of a 50 percent evaluation for PTSD is denied.

A total disability rating based upon individual 
unemployability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


